                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:21-CR-6-1D


 UNITED STATES OF AMERICA,                        )
                                                  )
                   v.                             )                      ORDER
                                                  )
       HERMAN FELTON, JR.,                        )
                                                  )
                Defendant.                        )



       Pursuant to Rule 5(f)(1) of the Federal Rules of Criminal Procedure, as amended by the

Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the court hereby

confirms the government’s disclosure obligation under Brady v. Maryland, 373 U.S. 83 (1963),

and its progeny. See Brady, 373 U.S. at 87 (“[T]he suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.”). Failure by

the government to comply with its disclosure obligation could result in such consequences as

exclusion of evidence, adverse jury instructions, dismissal or reversal of charges, contempt

proceedings, or imposition of sanctions.

       SO ORDERED, this 23rd day of February 2021.



                                              __________
                                              _________________________
                                                       _ _______________
                                                       __
                                              KIMBERLY L A. SWANK
                                              United States Magistrate Judge




           Case 2:21-cr-00006-D Document 13 Filed 02/23/21 Page 1 of 1
